DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 8, 14, 15, and 20 of U.S. Patent Application No.: 16723816 in view of Park et al., (Pub. No.: US 2016/0249331 A1), and (3GPP TSG RAN WG1 meeting #84bis, Busan, Korea, 11th-15th April 2016, R1-162469, Agenda Item: 7.3.1.3, Source: LG Electronics, Title: PUCCH design in LAA, now onwards Document LG Electronics) . This is nonstatutory obvious type double patenting.

Instant Application No.: 17303028
Co-pending Application No.: 16723816
Claim 1,	 A method performed by a terminal in a wireless communication system, the method comprising:
        receiving, from a base station, first downlink control information (DCI) scheduling a first physical downlink shared channel (PDSCH), the first DCI including a first information associated with a slot offset between the first PDSCH and hybrid automatic repeat request acknowledgement (HARQ-ACK) information for the first PDSCH;
         receiving, from the base station, second DCI scheduling a second PDSCH, the second DCI including a second information associated with a slot offset between the second PDSCH and HARQ-ACK information for the second PDSCH;
       receiving, from the base station, the first PDSCH based on the first DCI;
       receiving, from the base station, the second PDSCH based on the second DCI;  
       transmitting, to the base station, the HARQ-ACK information for the first PDSCH and the HARQ-ACK information for the second PDSCH in a physical uplink control channel (PUCCH) in a same slot, in case that a first slot corresponding to the first information and a second slot corresponding to the second information are same; and
        transmitting, to the base station, the HARQ-ACK information for the first PDSCH in a PUCCH in the first slot and the HARQ-ACK information for the second PDSCH in a PUCCH in the second slot, in case that the first slot and the second slot are different.   
         
Claim 1, A method for a user equipment (UE), the method comprising:

      receiving a plurality of configurations including:
      first and second configurations for respective first and second bandwidths of a cell,
      first and second configurations for respective first and second number of symbols, and
     first and second configurations for a first mapping of a first search space to the first bandwidth and the first number of symbols and a second mapping of a second search space to the second bandwidth and the second number of symbols, respectively;
     receiving first and second sets of numbers for physical downlink control channel (PDCCH) candidates for the first and second search spaces, respectively, wherein each number has a one-to-one mapping with a control channel element (CCE) aggregation level from a predetermined set of CCE aggregation levels;
     receiving, based on at least some of the received second configurations, a second PDCCH candidate, from the second set of numbers for the PDCCH candidates for the second search space, over the second bandwidth and the second number of symbols;
    decoding a first downlink control information (DCI) format provided by the reception of first PDCCH candidate; and
   decoding a second DCI format provided by the reception of the second PDCCH candidate.

      It would be obvious to combine / modify the teachings of Claim 1 of patent/co-pending application before the effective filing date of claimed invention with that of Park and Document LG Electronics so as to derive the limitations of claim 1 of instant application.  The motivation to combine the teachings of Document LG Electronics would provide flexible scheduling.  It would reduce transmission overhead.  It would be beneficial in terms of resource utilization.  It would be able to determine HARQ-ACK timing and defer HARQ-ACK transmission.  (Document LG Electronics)
Claim 2, The method of claim 1, wherein a HARQ-ACK codebook including at least one bit of the HARQ-ACK information for the first PDSCH and at least one bit of the HARQ-ACK information for the second PDSCH is transmitted in the PUCCH in the same slot.

Claim 1, A method for a user equipment (UE), the method comprising:

      receiving a plurality of configurations including:
      first and second configurations for respective first and second bandwidths of a cell,
      first and second configurations for respective first and second number of symbols, and
     first and second configurations for a first mapping of a first search space to the first bandwidth and the first number of symbols and a second mapping of a second search space to the second bandwidth and the second number of symbols, respectively;
     receiving first and second sets of numbers for physical downlink control channel (PDCCH) candidates for the first and second search spaces, respectively, wherein each number has a one-to-one mapping with a control channel element (CCE) aggregation level from a predetermined set of CCE aggregation levels;
     receiving, based on at least some of the received second configurations, a second PDCCH candidate, from the second set of numbers for the PDCCH candidates for the second search space, over the second bandwidth and the second number of symbols;
    decoding a first downlink control information (DCI) format provided by the reception of first PDCCH candidate; and
   decoding a second DCI format provided by the reception of the second PDCCH candidate.

         It would be obvious to combine / modify the teachings of Claim 1 of patent/co-pending application before the effective filing date of claimed invention with that of Park and Document LG Electronics so as to derive the limitations of claim 2 of instant application.  The motivation to combine the teachings of Document LG Electronics would provide flexible scheduling.  It would reduce transmission overhead.  It would be beneficial in terms of resource utilization.  It would be able to determine HARQ-ACK timing and defer HARQ-ACK transmission.  (Document LG Electronics)
Claim 3,	 The method of claim 1, wherein each value of the first information and the second information corresponds to one among a plurality of predetermined slots. 

Claim 1, A method for a user equipment (UE), the method comprising:

      receiving a plurality of configurations including:
      first and second configurations for respective first and second bandwidths of a cell,
      first and second configurations for respective first and second number of symbols, and
     first and second configurations for a first mapping of a first search space to the first bandwidth and the first number of symbols and a second mapping of a second search space to the second bandwidth and the second number of symbols, respectively;
     receiving first and second sets of numbers for physical downlink control channel (PDCCH) candidates for the first and second search spaces, respectively, wherein each number has a one-to-one mapping with a control channel element (CCE) aggregation level from a predetermined set of CCE aggregation levels;
     receiving, based on at least some of the received second configurations, a second PDCCH candidate, from the second set of numbers for the PDCCH candidates for the second search space, over the second bandwidth and the second number of symbols;
    decoding a first downlink control information (DCI) format provided by the reception of first PDCCH candidate; and
   decoding a second DCI format provided by the reception of the second PDCCH candidate.

         It would be obvious to combine / modify the teachings of Claim 1 of patent/co-pending application before the effective filing date of claimed invention with that of Park and Document LG Electronics so as to derive the limitations of claim 3 of instant application.  The motivation to combine the teachings of Document LG Electronics would provide flexible scheduling.  It would reduce transmission overhead.  It would be beneficial in terms of resource utilization.  It would be able to determine HARQ-ACK timing and defer HARQ-ACK transmission.  (Document LG Electronics)
Claim 4,	 The method of claim 1, wherein the first DCI further includes downlink assignment index (DAI) information for the first PDSCH, and the HARQ-ACK information for the first PDSCH is generated based on the DAI information for the first PDSCH, and 
wherein the second DCI further includes DAI information for the second PDSCH, and the HARQ-ACK information for the second PDSCH is generated based on the DAI information for the second PDSCH.

Claim 7, The method of Claim 1, wherein:
     the first DCI format includes a counter downlink assignment index (DAI) field,
    the second DCI format includes the counter downlink DAI field, and
    a value of the counter DAI field counts a number of DCI formats provided by PDCCH candidates of both the first search space and the second search space.

       It would be obvious to combine / modify the teachings of Claim 7 of patent/co-pending application before the effective filing date of claimed invention with that of Park and Document LG Electronics so as to derive the limitations of claim 4 of instant application.  The motivation to combine the teachings of Document LG Electronics would provide flexible scheduling.  It would reduce transmission overhead.  It would be beneficial in terms of resource utilization.  It would be able to determine HARQ-ACK timing and defer HARQ-ACK transmission.  (Document LG Electronics)
Claim 5,	 A method performed by a base station in a wireless communication system, the method comprising:
       transmitting, to a terminal, first downlink control information (DCI) scheduling a first physical downlink shared channel (PDSCH) the first DCI including a first information associated with a slot offset between the first PDSCH and hybrid automatic repeat request acknowledgement (HARQ-ACK) information for the first PDSCH;
       transmitting, to the terminal, second DCI scheduling a second PDSCH, the second DCI including a second information associated with a slot offset between the second PDSCH and HARQ-ACK information for the second PDSCH; 
           transmitting, to the terminal, the first PDSCH based on the first DCI; 
         transmitting, to the terminal, the first PDSCH based on the first DCI;
         transmitting, to the terminal, the second PDSCH based on the second DCI;
        receiving, from the terminal, the HARQ-ACK information for the first PDSCH and the HARQ-ACK information for the second PDSCH in a physical uplink control channel (PUCCH) in a same slot, in case that a first slot corresponding to the first information and a second slot corresponding to the second information are same; and
      receiving, from the terminal, the HARQ-ACK information for the first PDSCH in a PUCCH in the first slot and the HARQ-ACK information for the second PDSCH in a PUCCH in the second slot, in case that the first slot and the second slot are different.   
          
          
Claim 15, A base station, comprising:
     a processor configured to:
     encode a first downlink control information (DCI) format, and
     encode a second DCI format; and
     a transceiver operably connected to the processor, the transceiver configured to:
       transmit a plurality of configurations including:
       first and second configurations for respective first and second bandwidth of a cell,
       first and second configurations for respective first and second number of symbols, and
      first and second configurations for respective first mapping of a first search space to the first bandwidth and the first number of symbols and second mapping of a second search space to the second bandwidth and the second number of symbols,
      transmit first and second sets of numbers for physical downlink control channel (PDCCH) candidates of the first and second search spaces, respectively, wherein each number has a one-to-one mapping with a control channel element (CCE) aggregation level from a predetermined set of CCE aggregation levels, and
    transmit, based on at least some of the first configurations, a first PDCCH candidate, from the first set of numbers of the PDCCH candidates for the first search space, over the first bandwidth and the first number of symbols, wherein the first PDCCH candidate provides the first DCI format, and
       transmit, based on at least some of the second configurations, a second PDCCH candidate, from the second set of numbers of the PDCCH candidates for the second search space, over the second bandwidth and the second number of symbols, wherein the second PDCCH candidate provides the second DCI format.

          It would be obvious to combine / modify the teachings of Claim 15 of patent/co-pending application before the effective filing date of claimed invention with that of Park and Document LG Electronics so as to derive the limitations of claim 5 of instant application.  The motivation to combine the teachings of Document LG Electronics would provide flexible scheduling.  It would reduce transmission overhead.  It would be beneficial in terms of resource utilization.  It would be able to determine HARQ-ACK timing and defer HARQ-ACK transmission.  (Document LG Electronics)
Claim 6,	 The method of claim 5, wherein a HARQ-ACK codebook including at least one bit of the HARQ-ACK information for the first PDSCH and at least one bit of the HARQ-ACK information for the second PDSCH is received in the PUCCH in the same slot. 

Claim 15, A base station, comprising:
     a processor configured to:
     encode a first downlink control information (DCI) format, and
     encode a second DCI format; and
     a transceiver operably connected to the processor, the transceiver configured to:
       transmit a plurality of configurations including:
       first and second configurations for respective first and second bandwidth of a cell,
       first and second configurations for respective first and second number of symbols, and
      first and second configurations for respective first mapping of a first search space to the first bandwidth and the first number of symbols and second mapping of a second search space to the second bandwidth and the second number of symbols,
      transmit first and second sets of numbers for physical downlink control channel (PDCCH) candidates of the first and second search spaces, respectively, wherein each number has a one-to-one mapping with a control channel element (CCE) aggregation level from a predetermined set of CCE aggregation levels, and
    transmit, based on at least some of the first configurations, a first PDCCH candidate, from the first set of numbers of the PDCCH candidates for the first search space, over the first bandwidth and the first number of symbols, wherein the first PDCCH candidate provides the first DCI format, and
       transmit, based on at least some of the second configurations, a second PDCCH candidate, from the second set of numbers of the PDCCH candidates for the second search space, over the second bandwidth and the second number of symbols, wherein the second PDCCH candidate provides the second DCI format.

          It would be obvious to combine / modify the teachings of Claim 15 of patent/co-pending application before the effective filing date of claimed invention with that of Park and Document LG Electronics so as to derive the limitations of claim 6 of instant application.  The motivation to combine the teachings of Document LG Electronics would provide flexible scheduling.  It would reduce transmission overhead.  It would be beneficial in terms of resource utilization.  It would be able to determine HARQ-ACK timing and defer HARQ-ACK transmission.  (Document LG Electronics)
Claim 7,	 The method of claim 5, wherein each value of the first information and the second information corresponds to one among a plurality of predetermined slots, 
wherein the first DCI further includes downlink assignment index (DAI) information for the first PDSCH, and the HARQ-ACK information for the first PDSCH is based on the DAI information for the first PDSCH, and 
wherein the second DCI further includes DAI information for the second PDSCH, and the HARQ-ACK information for the second PDSCH is based on the DAI information for the second PDSCH.

Claim 7, The method of Claim 1, wherein:
     the first DCI format includes a counter downlink assignment index (DAI) field,
    the second DCI format includes the counter downlink DAI field, and
    a value of the counter DAI field counts a number of DCI formats provided by PDCCH candidates of both the first search space and the second search space.

           It would be obvious to combine / modify the teachings of Claim 7 of patent/co-pending application before the effective filing date of claimed invention with that of Park and Document LG Electronics so as to derive the limitations of claim 7 of instant application.  The motivation to combine the teachings of Document LG Electronics would provide flexible scheduling.  It would reduce transmission overhead.  It would be beneficial in terms of resource utilization.  It would be able to determine HARQ-ACK timing and defer HARQ-ACK transmission.  (Document LG Electronics)
Claim 8,	 A terminal in a wireless communication system, the terminal comprising:
    a transceiver configured to transmit and receive a signal; and











    a controller configured to:
    receive, from a base station, first downlink control information (DCI) scheduling a first physical downlink shared channel (PDSCH) the first DCI including a first information associated with a slot offset between the first PDSCH and hybrid automatic repeat request acknowledgement (HARQ-ACK) information for the first PDSCH,
     receive, from the base station, second DCI scheduling a second PDSCH, the second DCI including a second information associated with a slot offset between the second PDSCH and HARQ-ACK information for the second PDSCH,
      receive, from the base station, the first PDSCH based on the first DCI,
      receive, from the base station, the second PDSCH based on the second DCI,
    transmit, to the base station, the HARQ-ACK information for the first PDSCH and the HARQ-ACK information for the second PDSCH in a physical uplink control channel (PUCCH) in a same slot, in case that a first slot corresponding to the first information and a second slot corresponding to the second information are same, and
       transmit, to the base station, the HARQ-ACK information for the first PDSCH in a PUCCH in the first slot and the HARQ-ACK information for the second PDSCH in a PUCCH in the second slot, in case that the first slot and the second slot are different.  
     
Claim 8, A user equipment (UE), comprising:

       a transceiver configured to:
        receive a plurality of configurations including:
        first and second configurations for respective first and second bandwidths of a cell,
       first and second configurations for respective first and second number of symbols, and 
       first and second configurations for a first mapping of a first search space to the first bandwidth and the first number of symbols and a second mapping of a second search space to the second bandwidth and the second number of symbols, respectively,
     receive, first and second sets of numbers for physical downlink control channel (PDCCH) candidates of the first and second search spaces, respectively, wherein each number has a one-to-one mapping with a control channel element (CCE) aggregation level from a predetermined set of CCE aggregation levels;
      receive, based on at least some of the received first configurations, a first PDCCH candidate, from the first set of numbers of the PDCCH candidates for the first search space, over the first bandwidth and the first number of symbols, and
       receive, based on at least some of the received second configurations, a second PDCCH candidate, from the second set of numbers of the PDCCH candidates for the second search space, over the second bandwidth and the second number of symbols; and
     a processor operably connected to the transceiver, the processor configured to:
     decode a first downlink control information (DCI) format provided by the reception of the first PDCCH candidate, and
     decode a second DCI format provided by the reception of the second PDCCH candidate.

          It would be obvious to combine / modify the teachings of Claim 8 of patent/co-pending application before the effective filing date of claimed invention with that of Park and Document LG Electronics so as to derive the limitations of claim 8 of instant application.  The motivation to combine the teachings of Document LG Electronics would provide flexible scheduling.  It would reduce transmission overhead.  It would be beneficial in terms of resource utilization.  It would be able to determine HARQ-ACK timing and defer HARQ-ACK transmission.  (Document LG Electronics)
Claim 9,	 The terminal of claim 8, wherein a HARQ-ACK codebook including at least one bit of the HARQ-ACK information for the first PDSCH and at least one bit of the HARQ-ACK information for the second PDSCH is transmitted in the PUCCH in the same slot. 

Claim 8, A user equipment (UE), comprising:

       a transceiver configured to:
        receive a plurality of configurations including:
        first and second configurations for respective first and second bandwidths of a cell,
       first and second configurations for respective first and second number of symbols, and 
       first and second configurations for a first mapping of a first search space to the first bandwidth and the first number of symbols and a second mapping of a second search space to the second bandwidth and the second number of symbols, respectively,
     receive, first and second sets of numbers for physical downlink control channel (PDCCH) candidates of the first and second search spaces, respectively, wherein each number has a one-to-one mapping with a control channel element (CCE) aggregation level from a predetermined set of CCE aggregation levels;
      receive, based on at least some of the received first configurations, a first PDCCH candidate, from the first set of numbers of the PDCCH candidates for the first search space, over the first bandwidth and the first number of symbols, and
       receive, based on at least some of the received second configurations, a second PDCCH candidate, from the second set of numbers of the PDCCH candidates for the second search space, over the second bandwidth and the second number of symbols; and
     a processor operably connected to the transceiver, the processor configured to:
     decode a first downlink control information (DCI) format provided by the reception of the first PDCCH candidate, and
     decode a second DCI format provided by the reception of the second PDCCH candidate.

        It would be obvious to combine / modify the teachings of Claim 8 of patent/co-pending application before the effective filing date of claimed invention with that of Park and Document LG Electronics so as to derive the limitations of claim 9 of instant application.  The motivation to combine the teachings of Document LG Electronics would provide flexible scheduling.  It would reduce transmission overhead.  It would be beneficial in terms of resource utilization.  It would be able to determine HARQ-ACK timing and defer HARQ-ACK transmission.  (Document LG Electronics)
Claim 10,	 The terminal of claim 8, wherein each value of the first information and the second information corresponds to one among a plurality of predetermined slots.

Claim 8, A user equipment (UE), comprising:

       a transceiver configured to:
        receive a plurality of configurations including:
        first and second configurations for respective first and second bandwidths of a cell,
       first and second configurations for respective first and second number of symbols, and 
       first and second configurations for a first mapping of a first search space to the first bandwidth and the first number of symbols and a second mapping of a second search space to the second bandwidth and the second number of symbols, respectively,
     receive, first and second sets of numbers for physical downlink control channel (PDCCH) candidates of the first and second search spaces, respectively, wherein each number has a one-to-one mapping with a control channel element (CCE) aggregation level from a predetermined set of CCE aggregation levels;
      receive, based on at least some of the received first configurations, a first PDCCH candidate, from the first set of numbers of the PDCCH candidates for the first search space, over the first bandwidth and the first number of symbols, and
       receive, based on at least some of the received second configurations, a second PDCCH candidate, from the second set of numbers of the PDCCH candidates for the second search space, over the second bandwidth and the second number of symbols; and
     a processor operably connected to the transceiver, the processor configured to:
     decode a first downlink control information (DCI) format provided by the reception of the first PDCCH candidate, and
     decode a second DCI format provided by the reception of the second PDCCH candidate.

           It would be obvious to combine / modify the teachings of Claim 8 of patent/co-pending application before the effective filing date of claimed invention with that of Park and Document LG Electronics so as to derive the limitations of claim 10 of instant application.  The motivation to combine the teachings of Document LG Electronics would provide flexible scheduling.  It would reduce transmission overhead.  It would be beneficial in terms of resource utilization.  It would be able to determine HARQ-ACK timing and defer HARQ-ACK transmission.  (Document LG Electronics)
Claim 11,	 The terminal of claim 8, wherein the first DCI further includes downlink assignment index (DAI) information for the first PDSCH, and the HARQ-ACK information for the first PDSCH is generated based on the DAI information for the first PDSCH, and 
wherein the second DCI further includes DAI information for the second PDSCH, and the HARQ-ACK information for the second PDSCH is generated based on the DAI information for the second PDSCH.

Claim 14, The UE of Claim 8, wherein:
      the first DCI format includes a counter downlink assignment index (DAI) field,
      the second DCI format includes the counter DAI field, and
      a value of the counter DAI field counts a number of DCI formats provided by PDCCH candidates of both the first search space and the second search space.

          It would be obvious to combine / modify the teachings of Claim 14 of patent/co-pending application before the effective filing date of claimed invention with that of Park and Document LG Electronics so as to derive the limitations of claim 11 of instant application.  The motivation to combine the teachings of Document LG Electronics would provide flexible scheduling.  It would reduce transmission overhead.  It would be beneficial in terms of resource utilization.  It would be able to determine HARQ-ACK timing and defer HARQ-ACK transmission.  (Document LG Electronics)
Claim 12,	 A base station in a wireless communication system, the base station comprising: 
a transceiver configured to transmit and receive a signal; and 

          a controller configured to: 
transmit, to a terminal, first downlink control information (DCI) scheduling a first physical downlink shared channel (PDSCH) the first DCI including a first information associated with a slot offset between the first PDSCH and hybrid automatic repeat request acknowledgement (HARQ-ACK) information for the first PDSCH, 
transmit, to the terminal, second DCI scheduling a second PDSCH, the second DCI including a second information associated with a slot offset between the second PDSCH and HARQ-ACK information for the second PDSCH, 
transmit, to the terminal, the first PDSCH based on the first DCI, 
transmit, to the terminal, the second PDSCH based on the second DCI, 
receive, from the terminal, the HARQ-ACK information for the first PDSCH and the HARQ-ACK information for the second PDSCH in a physical uplink control channel (PUCCH) in a same slot, in case that a first slot corresponding to the first information and a second slot corresponding to the second information are same, and 
receive, from the terminal, the HARQ-ACK information for the first PDSCH in a PUCCH in the first slot and the HARQ-ACK information for the second PDSCH in a PUCCH in the second slot, in case that the first slot and the second slot are different. 












































Claim 13,	 The base station of claim 12, wherein a HARQ-ACK codebook including at least one bit of the HARQ-ACK information for the first PDSCH and at least one bit of the HARQ- ACK information for the second PDSCH is received in the PUCCH in the same slot.

Claim 15, A base station, comprising:
     a processor configured to:
     encode a first downlink control information (DCI) format, and
     encode a second DCI format; and
     a transceiver operably connected to the processor, the transceiver configured to:
       transmit a plurality of configurations including:
       first and second configurations for respective first and second bandwidth of a cell,
       first and second configurations for respective first and second number of symbols, and
      first and second configurations for respective first mapping of a first search space to the first bandwidth and the first number of symbols and second mapping of a second search space to the second bandwidth and the second number of symbols,
      transmit first and second sets of numbers for physical downlink control channel (PDCCH) candidates of the first and second search spaces, respectively, wherein each number has a one-to-one mapping with a control channel element (CCE) aggregation level from a predetermined set of CCE aggregation levels, and
    transmit, based on at least some of the first configurations, a first PDCCH candidate, from the first set of numbers of the PDCCH candidates for the first search space, over the first bandwidth and the first number of symbols, wherein the first PDCCH candidate provides the first DCI format, and
       transmit, based on at least some of the second configurations, a second PDCCH candidate, from the second set of numbers of the PDCCH candidates for the second search space, over the second bandwidth and the second number of symbols, wherein the second PDCCH candidate provides the second DCI format.

          It would be obvious to combine / modify the teachings of Claim 15 of patent/co-pending application before the effective filing date of claimed invention with that of Park and Document LG Electronics so as to derive the limitations of claim 12 of instant application.  The motivation to combine the teachings of Document LG Electronics would provide flexible scheduling.  It would reduce transmission overhead.  It would be beneficial in terms of resource utilization.  It would be able to determine HARQ-ACK timing and defer HARQ-ACK transmission.  (Document LG Electronics)




















Claim 15, A base station, comprising:
     a processor configured to:
     encode a first downlink control information (DCI) format, and
     encode a second DCI format; and
     a transceiver operably connected to the processor, the transceiver configured to:
       transmit a plurality of configurations including:
       first and second configurations for respective first and second bandwidth of a cell,
       first and second configurations for respective first and second number of symbols, and
      first and second configurations for respective first mapping of a first search space to the first bandwidth and the first number of symbols and second mapping of a second search space to the second bandwidth and the second number of symbols,
      transmit first and second sets of numbers for physical downlink control channel (PDCCH) candidates of the first and second search spaces, respectively, wherein each number has a one-to-one mapping with a control channel element (CCE) aggregation level from a predetermined set of CCE aggregation levels, and
    transmit, based on at least some of the first configurations, a first PDCCH candidate, from the first set of numbers of the PDCCH candidates for the first search space, over the first bandwidth and the first number of symbols, wherein the first PDCCH candidate provides the first DCI format, and
       transmit, based on at least some of the second configurations, a second PDCCH candidate, from the second set of numbers of the PDCCH candidates for the second search space, over the second bandwidth and the second number of symbols, wherein the second PDCCH candidate provides the second DCI format.

         It would be obvious to combine / modify the teachings of Claim 15 of patent/co-pending application before the effective filing date of claimed invention with that of Park and Document LG Electronics so as to derive the limitations of claim 13 of instant application.  The motivation to combine the teachings of Document LG Electronics would provide flexible scheduling.  It would reduce transmission overhead.  It would be beneficial in terms of resource utilization.  It would be able to determine HARQ-ACK timing and defer HARQ-ACK transmission.  (Document LG Electronics)
Claim 14,	 The base station of claim 12, wherein each value of the first information and the second information corresponds to one among a plurality of predetermined slots.

Claim 15, A base station, comprising:
     a processor configured to:
     encode a first downlink control information (DCI) format, and
     encode a second DCI format; and
     a transceiver operably connected to the processor, the transceiver configured to:
       transmit a plurality of configurations including:
       first and second configurations for respective first and second bandwidth of a cell,
       first and second configurations for respective first and second number of symbols, and
      first and second configurations for respective first mapping of a first search space to the first bandwidth and the first number of symbols and second mapping of a second search space to the second bandwidth and the second number of symbols,
      transmit first and second sets of numbers for physical downlink control channel (PDCCH) candidates of the first and second search spaces, respectively, wherein each number has a one-to-one mapping with a control channel element (CCE) aggregation level from a predetermined set of CCE aggregation levels, and
    transmit, based on at least some of the first configurations, a first PDCCH candidate, from the first set of numbers of the PDCCH candidates for the first search space, over the first bandwidth and the first number of symbols, wherein the first PDCCH candidate provides the first DCI format, and
       transmit, based on at least some of the second configurations, a second PDCCH candidate, from the second set of numbers of the PDCCH candidates for the second search space, over the second bandwidth and the second number of symbols, wherein the second PDCCH candidate provides the second DCI format.

        It would be obvious to combine / modify the teachings of Claim 15 of patent/co-pending application before the effective filing date of claimed invention with that of Park and Document LG Electronics so as to derive the limitations of claim 14 of instant application.  The motivation to combine the teachings of Document LG Electronics would provide flexible scheduling.  It would reduce transmission overhead.  It would be beneficial in terms of resource utilization.  It would be able to determine HARQ-ACK timing and defer HARQ-ACK transmission.  (Document LG Electronics)
Claim 15,	 The base station of claim 12, wherein the first DCI further includes downlink assignment index (DAI) information for the first PDSCH, and the HARQ-ACK information for the first PDSCH is based on the DAI information for the first PDSCH, and 
wherein the second DCI further includes DAI information for the second PDSCH, and the HARQ-ACK information for the second PDSCH is based on the DAI information for the second PDSCH.  

Claim 20, The base station of Claim 15, wherein:
        the first DCI format schedules a reception or a transmission of data information of a first type, and
       the second DCI format schedules a reception or a transmission of data information of a second type that is different from the first type.

           It would be obvious to combine / modify the teachings of Claim 20 of patent/co-pending application before the effective filing date of claimed invention with that of Park and Document LG Electronics so as to derive the limitations of claim 15 of instant application.  The motivation to combine the teachings of Document LG Electronics would provide flexible scheduling.  It would reduce transmission overhead.  It would be beneficial in terms of resource utilization.  It would be able to determine HARQ-ACK timing and defer HARQ-ACK transmission.  (Document LG Electronics)





4.	Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of U.S. Patent  No.: 10,541,785 B2 in view of Park et al., (Pub. No.: US 2016/0249331 A1), and (3GPP TSG RAN WG1 meeting #84bis, Busan, Korea, 11th-15th April 2016, R1-162469, Agenda Item: 7.3.1.3, Source: LG Electronics, Title: PUCCH design in LAA, now onwards Document LG Electronics) . This is nonstatutory obvious type double patenting.

Instant Application No.: 17303028
U.S. Patent No.: 10,541,785 B2
Claim 1,	 A method performed by a terminal in a wireless communication system, the method comprising:


       receiving, from a base station, first downlink control information (DCI) scheduling a first physical downlink shared channel (PDSCH), the first DCI including a first information associated with a slot offset between the first PDSCH and hybrid automatic repeat request acknowledgement (HARQ-ACK) information for the first PDSCH;
         receiving, from the base station, second DCI scheduling a second PDSCH, the second DCI including a second information associated with a slot offset between the second PDSCH and HARQ-ACK information for the second PDSCH;
       receiving, from the base station, the first PDSCH based on the first DCI;
       receiving, from the base station, the second PDSCH based on the second DCI;  
       transmitting, to the base station, the HARQ-ACK information for the first PDSCH and the HARQ-ACK information for the second PDSCH in a physical uplink control channel (PUCCH) in a same slot, in case that a first slot corresponding to the first information and a second slot corresponding to the second information are same; and
        transmitting, to the base station, the HARQ-ACK information for the first PDSCH in a PUCCH in the first slot and the HARQ-ACK information for the second PDSCH in a PUCCH in the second slot, in case that the first slot and the second slot are different.   
         
Claim 15, A method of a user equipment (UE) for constructing a hybrid automatic repeat request acknowledgement (HARQ-ACK) codebook, the method comprising:

       receiving physical downlink control channels (PDCCHs) that convey respective downlink control information (DCI) formats, wherein each DCI format includes a counter field and a slot offset field;
      receiving physical downlink data channels (PDSCHs) that convey data transport blocks;
      detecting the DCI formats configuring the received PDSCHs;
      determining locations for HARQ-ACK bits in a HARQ-ACK codebook based on a value of the slot offset field and a value of the counter field in each detected DCI format;
     determining a time unit for transmission of the HARQ-ACK codebook based on the value of the slot offset field in each detected DCI format; and
   transmitting the HARQ codebook based on the value of the slot offset field.

     It would be obvious to combine the teachings of claim 15 of the patent before the effective filing date of the claimed invention with that of Park, and Document LG Electronics to arrive at the limitation of claim 1 of the instant application.  The motivation to combine the teachings of Document LG Electronics would provide flexible scheduling.  It would reduce transmission overhead. It would be beneficial in terms of resource utilization. It would be able to determine HARQ-ACK timing and defer HARQ-ACK transmission. (Document LG Electronics, whole document)

Claim 2, The method of claim 1, wherein a HARQ-ACK codebook including at least one bit of the HARQ-ACK information for the first PDSCH and at least one bit of the HARQ-ACK information for the second PDSCH is transmitted in the PUCCH in the same slot.

Claim 15, A method of a user equipment (UE) for constructing a hybrid automatic repeat request acknowledgement (HARQ-ACK) codebook, the method comprising:

       receiving physical downlink control channels (PDCCHs) that convey respective downlink control information (DCI) formats, wherein each DCI format includes a counter field and a slot offset field;
      receiving physical downlink data channels (PDSCHs) that convey data transport blocks;
      detecting the DCI formats configuring the received PDSCHs;
      determining locations for HARQ-ACK bits in a HARQ-ACK codebook based on a value of the slot offset field and a value of the counter field in each detected DCI format;
     determining a time unit for transmission of the HARQ-ACK codebook based on the value of the slot offset field in each detected DCI format; and
   transmitting the HARQ codebook based on the value of the slot offset field.

     It would be obvious to combine the teachings of claim 15 of the patent before the effective filing date of the claimed invention with that of Park, and Document LG Electronics to arrive at the limitation of claim 2 of the instant application.  The motivation to combine the teachings of Document LG Electronics would provide flexible scheduling.  It would reduce transmission overhead. It would be beneficial in terms of resource utilization. It would be able to determine HARQ-ACK timing and defer HARQ-ACK transmission. (Document LG Electronics, whole document)

Claim 3,	 The method of claim 1, wherein each value of the first information and the second information corresponds to one among a plurality of predetermined slots. 

Claim 15, A method of a user equipment (UE) for constructing a hybrid automatic repeat request acknowledgement (HARQ-ACK) codebook, the method comprising:

       receiving physical downlink control channels (PDCCHs) that convey respective downlink control information (DCI) formats, wherein each DCI format includes a counter field and a slot offset field;
      receiving physical downlink data channels (PDSCHs) that convey data transport blocks;
      detecting the DCI formats configuring the received PDSCHs;
      determining locations for HARQ-ACK bits in a HARQ-ACK codebook based on a value of the slot offset field and a value of the counter field in each detected DCI format;
     determining a time unit for transmission of the HARQ-ACK codebook based on the value of the slot offset field in each detected DCI format; and
   transmitting the HARQ codebook based on the value of the slot offset field.

     It would be obvious to combine the teachings of claim 15 of the patent before the effective filing date of the claimed invention with that of Park, and Document LG Electronics to arrive at the limitation of claim 3 of the instant application.  The motivation to combine the teachings of Document LG Electronics would provide flexible scheduling.  It would reduce transmission overhead. It would be beneficial in terms of resource utilization. It would be able to determine HARQ-ACK timing and defer HARQ-ACK transmission. (Document LG Electronics, whole document)

Claim 4,	 The method of claim 1, wherein the first DCI further includes downlink assignment index (DAI) information for the first PDSCH, and the HARQ-ACK information for the first PDSCH is generated based on the DAI information for the first PDSCH, and 
wherein the second DCI further includes DAI information for the second PDSCH, and the HARQ-ACK information for the second PDSCH is generated based on the DAI information for the second PDSCH.

Claim 15, A method of a user equipment (UE) for constructing a hybrid automatic repeat request acknowledgement (HARQ-ACK) codebook, the method comprising:

       receiving physical downlink control channels (PDCCHs) that convey respective downlink control information (DCI) formats, wherein each DCI format includes a counter field and a slot offset field;
      receiving physical downlink data channels (PDSCHs) that convey data transport blocks;
      detecting the DCI formats configuring the received PDSCHs;
      determining locations for HARQ-ACK bits in a HARQ-ACK codebook based on a value of the slot offset field and a value of the counter field in each detected DCI format;
     determining a time unit for transmission of the HARQ-ACK codebook based on the value of the slot offset field in each detected DCI format; and
   transmitting the HARQ codebook based on the value of the slot offset field.

     It would be obvious to combine the teachings of claim 15 of the patent before the effective filing date of the claimed invention with that of Park, and Document LG Electronics to arrive at the limitation of claim 4 of the instant application.  The motivation to combine the teachings of Document LG Electronics would provide flexible scheduling.  It would reduce transmission overhead. It would be beneficial in terms of resource utilization. It would be able to determine HARQ-ACK timing and defer HARQ-ACK transmission. (Document LG Electronics, whole document)

Claim 5,	 A method performed by a base station in a wireless communication system, the method comprising:
       transmitting, to a terminal, first downlink control information (DCI) scheduling a first physical downlink shared channel (PDSCH) the first DCI including a first information associated with a slot offset between the first PDSCH and hybrid automatic repeat request acknowledgement (HARQ-ACK) information for the first PDSCH;
       transmitting, to the terminal, second DCI scheduling a second PDSCH, the second DCI including a second information associated with a slot offset between the second PDSCH and HARQ-ACK information for the second PDSCH; 
           transmitting, to the terminal, the first PDSCH based on the first DCI; 
         transmitting, to the terminal, the first PDSCH based on the first DCI;
         transmitting, to the terminal, the second PDSCH based on the second DCI;
        receiving, from the terminal, the HARQ-ACK information for the first PDSCH and the HARQ-ACK information for the second PDSCH in a physical uplink control channel (PUCCH) in a same slot, in case that a first slot corresponding to the first information and a second slot corresponding to the second information are same; and
      receiving, from the terminal, the HARQ-ACK information for the first PDSCH in a PUCCH in the first slot and the HARQ-ACK information for the second PDSCH in a PUCCH in the second slot, in case that the first slot and the second slot are different.   
          
          
Claim 15, A method of a user equipment (UE) for constructing a hybrid automatic repeat request acknowledgement (HARQ-ACK) codebook, the method comprising:

       receiving physical downlink control channels (PDCCHs) that convey respective downlink control information (DCI) formats, wherein each DCI format includes a counter field and a slot offset field;
      receiving physical downlink data channels (PDSCHs) that convey data transport blocks;
      detecting the DCI formats configuring the received PDSCHs;
      determining locations for HARQ-ACK bits in a HARQ-ACK codebook based on a value of the slot offset field and a value of the counter field in each detected DCI format;
     determining a time unit for transmission of the HARQ-ACK codebook based on the value of the slot offset field in each detected DCI format; and
   transmitting the HARQ codebook based on the value of the slot offset field.

     It would be obvious to combine the teachings of claim 15 of the patent before the effective filing date of the claimed invention with that of Park, and Document LG Electronics to arrive at the limitation of claim 5 of the instant application.  The motivation to combine the teachings of Document LG Electronics would provide flexible scheduling.  It would reduce transmission overhead. It would be beneficial in terms of resource utilization. It would be able to determine HARQ-ACK timing and defer HARQ-ACK transmission. (Document LG Electronics, whole document)

Claim 6,	 The method of claim 5, wherein a HARQ-ACK codebook including at least one bit of the HARQ-ACK information for the first PDSCH and at least one bit of the HARQ-ACK information for the second PDSCH is received in the PUCCH in the same slot. 

Claim 15, A method of a user equipment (UE) for constructing a hybrid automatic repeat request acknowledgement (HARQ-ACK) codebook, the method comprising:

       receiving physical downlink control channels (PDCCHs) that convey respective downlink control information (DCI) formats, wherein each DCI format includes a counter field and a slot offset field;
      receiving physical downlink data channels (PDSCHs) that convey data transport blocks;
      detecting the DCI formats configuring the received PDSCHs;
      determining locations for HARQ-ACK bits in a HARQ-ACK codebook based on a value of the slot offset field and a value of the counter field in each detected DCI format;
     determining a time unit for transmission of the HARQ-ACK codebook based on the value of the slot offset field in each detected DCI format; and
   transmitting the HARQ codebook based on the value of the slot offset field.

     It would be obvious to combine the teachings of claim 15 of the patent before the effective filing date of the claimed invention with that of Park, and Document LG Electronics to arrive at the limitation of claim 6 of the instant application.  The motivation to combine the teachings of Document LG Electronics would provide flexible scheduling.  It would reduce transmission overhead. It would be beneficial in terms of resource utilization. It would be able to determine HARQ-ACK timing and defer HARQ-ACK transmission. (Document LG Electronics, whole document)

Claim 7,	 The method of claim 5, wherein each value of the first information and the second information corresponds to one among a plurality of predetermined slots, 
wherein the first DCI further includes downlink assignment index (DAI) information for the first PDSCH, and the HARQ-ACK information for the first PDSCH is based on the DAI information for the first PDSCH, and 
wherein the second DCI further includes DAI information for the second PDSCH, and the HARQ-ACK information for the second PDSCH is based on the DAI information for the second PDSCH.

Claim 15, A method of a user equipment (UE) for constructing a hybrid automatic repeat request acknowledgement (HARQ-ACK) codebook, the method comprising:

       receiving physical downlink control channels (PDCCHs) that convey respective downlink control information (DCI) formats, wherein each DCI format includes a counter field and a slot offset field;
      receiving physical downlink data channels (PDSCHs) that convey data transport blocks;
      detecting the DCI formats configuring the received PDSCHs;
      determining locations for HARQ-ACK bits in a HARQ-ACK codebook based on a value of the slot offset field and a value of the counter field in each detected DCI format;
     determining a time unit for transmission of the HARQ-ACK codebook based on the value of the slot offset field in each detected DCI format; and
   transmitting the HARQ codebook based on the value of the slot offset field.

     It would be obvious to combine the teachings of claim 15 of the patent before the effective filing date of the claimed invention with that of Park, and Document LG Electronics to arrive at the limitation of claim 7 of the instant application.  The motivation to combine the teachings of Document LG Electronics would provide flexible scheduling.  It would reduce transmission overhead. It would be beneficial in terms of resource utilization. It would be able to determine HARQ-ACK timing and defer HARQ-ACK transmission. (Document LG Electronics, whole document)

Claim 8,	 A terminal in a wireless communication system, the terminal comprising:
    a transceiver configured to transmit and receive a signal; and











    a controller configured to:
    receive, from a base station, first downlink control information (DCI) scheduling a first physical downlink shared channel (PDSCH) the first DCI including a first information associated with a slot offset between the first PDSCH and hybrid automatic repeat request acknowledgement (HARQ-ACK) information for the first PDSCH,
     receive, from the base station, second DCI scheduling a second PDSCH, the second DCI including a second information associated with a slot offset between the second PDSCH and HARQ-ACK information for the second PDSCH,
      receive, from the base station, the first PDSCH based on the first DCI,
      receive, from the base station, the second PDSCH based on the second DCI,
    transmit, to the base station, the HARQ-ACK information for the first PDSCH and the HARQ-ACK information for the second PDSCH in a physical uplink control channel (PUCCH) in a same slot, in case that a first slot corresponding to the first information and a second slot corresponding to the second information are same, and
       transmit, to the base station, the HARQ-ACK information for the first PDSCH in a PUCCH in the first slot and the HARQ-ACK information for the second PDSCH in a PUCCH in the second slot, in case that the first slot and the second slot are different.  
     
Claim 1, A user equipment (UE) comprising:

     a transceiver configured to:
     receive physical downlink control channels (PDCCHs) that convey respective downlink control information (DCI) formats, wherein each DCI format includes a counter field and a slot offset field; and
     receive physical downlink data channels (PDSCHs) that convey data transport blocks;
    a decoder configured to detect the DCI formats configuring the received PDSCHs; and
    a controller configured to:
    determine locations for hybrid automatic repeat request acknowledgement (HARQ-ACK) bits in a HARQ-ACK codebook based on a value of the slot offset field and a value of the counter field in each detected DCI format; and
      determine a time unit for transmission of the HARQ-ACK codebook based on the value of the slot offset field in each detected DCI format, wherein the transceiver is further configured to transmit the HARQ-ACK code-book.


       It would be obvious to combine the teachings of claim 1 of the patent before the effective filing date of the claimed invention with that of Park and Document LG Electronics so as to arrive at the claim 8 limitations of instant application.  The motivation to combine the teachings of Document LG Electronics would provide flexible scheduling.  It would reduce transmission overhead.  It would be beneficial in terms of resource utilization.  It would be able to determine HARQ-ACK timing and defer HARQ-ACK timing and defer HARQ-ACK transmission.  (Document LG Electronics, whole document)
Claim 9,	 The terminal of claim 8, wherein a HARQ-ACK codebook including at least one bit of the HARQ-ACK information for the first PDSCH and at least one bit of the HARQ-ACK information for the second PDSCH is transmitted in the PUCCH in the same slot. 

Claim 1, A user equipment (UE) comprising:

     a transceiver configured to:
     receive physical downlink control channels (PDCCHs) that convey respective downlink control information (DCI) formats, wherein each DCI format includes a counter field and a slot offset field; and
     receive physical downlink data channels (PDSCHs) that convey data transport blocks;
    a decoder configured to detect the DCI formats configuring the received PDSCHs; and
    a controller configured to:
    determine locations for hybrid automatic repeat request acknowledgement (HARQ-ACK) bits in a HARQ-ACK codebook based on a value of the slot offset field and a value of the counter field in each detected DCI format; and
      determine a time unit for transmission of the HARQ-ACK codebook based on the value of the slot offset field in each detected DCI format, wherein the transceiver is further configured to transmit the HARQ-ACK code-book.

     It would be obvious to combine the teachings of claim 1 of the patent before the effective filing date of the claimed invention with that of Park and Document LG Electronics so as to arrive at the limitations of claim 9 of instant application.  The motivation to combine the teachings of Document LG Electronics would provide flexible scheduling. It would reduce transmission overhead.  It would be beneficial in terms of resource utilization.  It would be able to determine HARQ-ACK timing and defer HARQ-ACK transmission.  (Document LG Electronics)
Claim 10,	 The terminal of claim 8, wherein each value of the first information and the second information corresponds to one among a plurality of predetermined slots.

Claim 1, A user equipment (UE) comprising:

     a transceiver configured to:
     receive physical downlink control channels (PDCCHs) that convey respective downlink control information (DCI) formats, wherein each DCI format includes a counter field and a slot offset field; and
     receive physical downlink data channels (PDSCHs) that convey data transport blocks;
    a decoder configured to detect the DCI formats configuring the received PDSCHs; and
    a controller configured to:
    determine locations for hybrid automatic repeat request acknowledgement (HARQ-ACK) bits in a HARQ-ACK codebook based on a value of the slot offset field and a value of the counter field in each detected DCI format; and
      determine a time unit for transmission of the HARQ-ACK codebook based on the value of the slot offset field in each detected DCI format, wherein the transceiver is further configured to transmit the HARQ-ACK code-book.

       It would be obvious to combine the teachings of claim 1 of the patent before the effective filing date of the claimed invention with that of Park and Document LG Electronics so as to arrive at the limitations of claim 10 of the instant application.  The motivation to combine the teachings of Document LG Electronics would provide flexible scheduling. It would reduce transmission overhead.  It would be beneficial in terms of resource utilization.  It would be able to determine HARQ-ACK timing and defer HARQ-ACK transmission.  (Document LG Electronics)
Claim 11,	 The terminal of claim 8, wherein the first DCI further includes downlink assignment index (DAI) information for the first PDSCH, and the HARQ-ACK information for the first PDSCH is generated based on the DAI information for the first PDSCH, and 
wherein the second DCI further includes DAI information for the second PDSCH, and the HARQ-ACK information for the second PDSCH is generated based on the DAI information for the second PDSCH.

Claim 1, A user equipment (UE) comprising:

     a transceiver configured to:
     receive physical downlink control channels (PDCCHs) that convey respective downlink control information (DCI) formats, wherein each DCI format includes a counter field and a slot offset field; and
     receive physical downlink data channels (PDSCHs) that convey data transport blocks;
    a decoder configured to detect the DCI formats configuring the received PDSCHs; and
    a controller configured to:
    determine locations for hybrid automatic repeat request acknowledgement (HARQ-ACK) bits in a HARQ-ACK codebook based on a value of the slot offset field and a value of the counter field in each detected DCI format; and
      determine a time unit for transmission of the HARQ-ACK codebook based on the value of the slot offset field in each detected DCI format, wherein the transceiver is further configured to transmit the HARQ-ACK code-book.

It would be obvious to combine the teachings of claim 1 of the patent before the effective filing date of the claimed invention with that of Park and Document LG Electronics so as to arrive at the limitations of claim 11 of the instant application.  The motivation to combine the teachings of Document LG Electronics would provide flexible scheduling. It would reduce transmission overhead.  It would be beneficial in terms of resource utilization.  It would be able to determine HARQ-ACK timing and defer HARQ-ACK transmission.  (Document LG Electronics)
Claim 12,	 A base station in a wireless communication system, the base station comprising: 
a transceiver configured to transmit and receive a signal; and 












a controller configured to: 
transmit, to a terminal, first downlink control information (DCI) scheduling a first physical downlink shared channel (PDSCH) the first DCI including a first information associated with a slot offset between the first PDSCH and hybrid automatic repeat request acknowledgement (HARQ-ACK) information for the first PDSCH, 
transmit, to the terminal, second DCI scheduling a second PDSCH, the second DCI including a second information associated with a slot offset between the second PDSCH and HARQ-ACK information for the second PDSCH, 
transmit, to the terminal, the first PDSCH based on the first DCI, 
transmit, to the terminal, the second PDSCH based on the second DCI, 
receive, from the terminal, the HARQ-ACK information for the first PDSCH and the HARQ-ACK information for the second PDSCH in a physical uplink control channel (PUCCH) in a same slot, in case that a first slot corresponding to the first information and a second slot corresponding to the second information are same, and 
receive, from the terminal, the HARQ-ACK information for the first PDSCH in a PUCCH in the first slot and the HARQ-ACK information for the second PDSCH in a PUCCH in the second slot, in case that the first slot and the second slot are different. 

Claim 8, A base station comprising:


    a transceiver configured to:
    transmit physical downlink control channels (PDCCHs) that convey respective downlink control information (DCI) formats, wherein each DCI for mat includes a counter field and a slot offset field;
    transmit physical downlink data channels (PDSCHs) that are configured by the DCI formats and convey data transport blocks; and
     receive a hybrid automatic repeat request acknowledgement (HARQ-ACK) codebook; and
         a controller configured to: 
         determine locations for HARQ-ACK bits in the HARQ-ACK codebook based on a value of the slot offset field and a value of the counter field in each transmitted DCI format; and
        determine a time unit for reception of the HARQ-ACK codebook based on the value of the slot offset field in each transmitted DCI format.


       It would be obvious to combine the teachings of claim 8 of the patent before the effective filing date of the claimed invention with that of Park and Document LG Electronics so as to arrive at the limitations of claim 12 of the instant application.  The motivation to combine the teachings of Document LG Electronics would provide flexible scheduling.  It would be beneficial in terms of resource utilization.  It would be able to determine HARQ-ACK timing and defer HARQ-ACK transmission.  (Document LG Electronics, whole document)
Claim 13,	 The base station of claim 12, wherein a HARQ-ACK codebook including at least one bit of the HARQ-ACK information for the first PDSCH and at least one bit of the HARQ- ACK information for the second PDSCH is received in the PUCCH in the same slot.

Claim 8, A base station comprising:


    a transceiver configured to:
    transmit physical downlink control channels (PDCCHs) that convey respective downlink control information (DCI) formats, wherein each DCI for mat includes a counter field and a slot offset field;
    transmit physical downlink data channels (PDSCHs) that are configured by the DCI formats and convey data transport blocks; and
     receive a hybrid automatic repeat request acknowledgement (HARQ-ACK) codebook; and
         a controller configured to: 
         determine locations for HARQ-ACK bits in the HARQ-ACK codebook based on a value of the slot offset field and a value of the counter field in each transmitted DCI format; and
        determine a time unit for reception of the HARQ-ACK codebook based on the value of the slot offset field in each transmitted DCI format.

     It would be obvious to combine the teachings of claim 8 of the patent before the effective filing date of the claimed invention with that of Park and Document LG Electronics so as to arrive at the limitations of claim 13 of the instant application.  The motivation to combine the teachings of Document LG Electronics would provide flexible scheduling.  It would be beneficial in terms of resource utilization.  It would be able to determine HARQ-ACK timing and defer HARQ-ACK transmission.  (Document LG Electronics, whole document)

Claim 14,	 The base station of claim 12, wherein each value of the first information and the second information corresponds to one among a plurality of predetermined slots.

Claim 8, A base station comprising:


    a transceiver configured to:
    transmit physical downlink control channels (PDCCHs) that convey respective downlink control information (DCI) formats, wherein each DCI for mat includes a counter field and a slot offset field;
    transmit physical downlink data channels (PDSCHs) that are configured by the DCI formats and convey data transport blocks; and
     receive a hybrid automatic repeat request acknowledgement (HARQ-ACK) codebook; and
         a controller configured to: 
         determine locations for HARQ-ACK bits in the HARQ-ACK codebook based on a value of the slot offset field and a value of the counter field in each transmitted DCI format; and
        determine a time unit for reception of the HARQ-ACK codebook based on the value of the slot offset field in each transmitted DCI format.

         It would be obvious to combine the teachings of claim 8 of the patent before the effective filing date of the claimed invention with that of Park and Document LG Electronics so as to arrive at the limitations of claim 14 of the instant application.  The motivation to combine the teachings of Document LG Electronics would provide flexible scheduling.  It would be beneficial in terms of resource utilization.  It would be able to determine HARQ-ACK timing and defer HARQ-ACK transmission.  (Document LG Electronics, whole document)

Claim 15,	 The base station of claim 12, wherein the first DCI further includes downlink assignment index (DAI) information for the first PDSCH, and the HARQ-ACK information for the first PDSCH is based on the DAI information for the first PDSCH, and 
wherein the second DCI further includes DAI information for the second PDSCH, and the HARQ-ACK information for the second PDSCH is based on the DAI information for the second PDSCH.  

Claim 8, A base station comprising:


    a transceiver configured to:
    transmit physical downlink control channels (PDCCHs) that convey respective downlink control information (DCI) formats, wherein each DCI for mat includes a counter field and a slot offset field;
    transmit physical downlink data channels (PDSCHs) that are configured by the DCI formats and convey data transport blocks; and
     receive a hybrid automatic repeat request acknowledgement (HARQ-ACK) codebook; and
         a controller configured to: 
         determine locations for HARQ-ACK bits in the HARQ-ACK codebook based on a value of the slot offset field and a value of the counter field in each transmitted DCI format; and
        determine a time unit for reception of the HARQ-ACK codebook based on the value of the slot offset field in each transmitted DCI format.
        It would be obvious to combine the teachings of claim 8 of the patent before the effective filing date of the claimed invention with that of Park and Document LG Electronics so as to arrive at the limitations of claim 15 of the instant application.  The motivation to combine the teachings of Document LG Electronics would provide flexible scheduling.  It would be beneficial in terms of resource utilization.  It would be able to determine HARQ-ACK timing and defer HARQ-ACK transmission.  (Document LG Electronics, whole document)




35 USC § 112(f)
CLAIM INTERPRETATION
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding Claim 8, The claim 8 recite the limitations “configured to” which invoke 35 U.S.C. 112(f).  The transceiver is a generic place holder coupled with a functionality transmit and receive. Further, the controller is a generic place holder coupled with functionalities transmit and receive.
	Per review of drawing Fig. 3, and paragraphs [0074]-[0091] of specifications, Fig. 3 illustrates UE 116, RF transceiver element 310, Rx processing circuitry element 325, Tx processing circuitry element 315, Processor is element 340 and memory is element 360.
Regarding Claim 12, The claim 12 recite the limitations “configured to” which invoke 35 U.S.C. 112(f).  The transceiver is a generic place holder coupled with functionalities transmit and receive.  Further, the controller is a generic place holder coupled with functionalities transmit and receive.
	Per review of drawing Fig. 2, and paragraphs [0055]-[0073] of the specifications, Fig. 2 illustrates gNB 102 which is a base station (BS). RF transceivers are the elements 210a, 210b ….210n.  Tx processing circuitry is element 215, Rx processing circuitry is element 220. Controller/Processor is element 225, and Memory is element 230.
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 8-11 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 8 the “controller” is by itself and does not show/describe the parts.
	In claim 12 the “controller” is by itself and does not show/describe the parts.
9.	Claim limitation “configured to” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In claims 8 and 12 the “controller” do not show/describe respective parts. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., (Pub. No.: US 2016/0249331 A1), in view of (3GPP TSG RAN WG1 meeting #84bis, Busan, Korea, 11th-15th April 2016, R1-162469, Agenda Item: 7.3.1.3, Source: LG Electronics, Title: PUCCH design in LAA, now onwards Document LG Electronics).

Regarding Claim 1,	 Park discloses a method performed by a terminal in a wireless communication system, the method comprising: (Park, Fig. 1, paragraph [0029] wireless communication system. Paragraph [0030] discloses that the wireless communication system includes a user equipment (UE). Fig. 1, paragraphs [0049]-[0050] disclose UE 10)
	Park does not explicitly disclose following:
	receiving, from a base station, first downlink control information (DCI) scheduling a first physical downlink shared channel (PDSCH), the first DCI including a first information associated with a slot offset between the first PDSCH and hybrid automatic repeat request acknowledgement (HARQ-ACK) information for the first PDSCH;
	receiving, from the base station, second DCI scheduling a second PDSCH, the second DCI including a second information associated with a slot offset between the second PDSCH and HARQ-ACK information for the second PDSCH;
	receiving, from the base station, the first PDSCH based on the first DCI;
	receiving, from the base station, the second PDSCH based on the second DCI;
	transmitting, to the base station, the HARQ-ACK information for the first PDSCH and the HARQ-ACK information for the second PDSCH in a physical uplink control channel (PUCCH) in a same slot, in case that a first slot corresponding to the first information and a second slot corresponding to the second information are same; and
	transmitting, to the base station, the HARQ-ACK information for the first PDSCH in a PUCCH in the first slot and the HARQ-ACK information for the second PDSCH in a PUCCH in the second slot, in case that the first slot and the second slot are different. 
	However, Document LG Electronics disclose following: 
receiving, from a base station, first downlink control information (DCI) scheduling a first physical downlink shared channel (PDSCH), the first DCI including a first information associated with a slot offset between the first PDSCH and hybrid automatic repeat request acknowledgement (HARQ-ACK) information for the first PDSCH; (Document LG Electronics, section 2.3, the simplest way to give scheduling flexibility to eNB is to indicate the accurate HARQ-ACK timing by scheduling DCI, and section 2.4, Fig. 1 PDSCHs) 
 receiving, from the base station, second DCI scheduling a second PDSCH, the second DCI including a second information associated with a slot offset between the second PDSCH and HARQ-ACK information for the second PDSCH; (Document LG Electronics, section 2.3, the simplest way to give scheduling flexibility to eNB is to indicate the accurate HARQ-ACK timing by scheduling DCI, and section 2.4, Fig. 1 PDSCHs) 
receiving, from the base station, the first PDSCH based on the first DCI; (Document LG Electronics, section 2.4, Fig. 1) 
 receiving, from the base station, the second PDSCH based on the second DCI; (Document LG Electronics, section 2.4, Fig. 1) 
 transmitting, to the base station, the HARQ-ACK information for the first PDSCH and the HARQ-ACK information for the second PDSCH in a physical uplink control channel (PUCCH) in a same slot, in case that a first slot corresponding to the first information and a second slot corresponding to the second information are same; and (Document LG Electronics, section 2.4, Fig. 1, support HARQ-ACK codebook contains HARQ-ACK bits corresponding to multiple subframes)   
 transmitting, to the base station, the HARQ-ACK information for the first PDSCH in a PUCCH in the first slot and the HARQ-ACK information for the second PDSCH in a PUCCH in the second slot, in case that the first slot and the second slot are different.  (Document LG Electronics, section 2.3, indicate the accurate HARQ-ACK timing by scheduling DCI, it is implicit that HARQ-ACK information is transmitted in different slots when the DCIs indicate different timing)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Park before the effective filing date of the claimed invention with that of Document LG Electronics so that receiving, from a base station, first downlink control information (DCI) scheduling a first physical downlink shared channel (PDSCH), the first DCI including a first information associated with a slot offset between the first PDSCH and hybrid automatic repeat request acknowledgement (HARQ-ACK) information for the first PDSCH; receiving, from the base station, second DCI scheduling a second PDSCH, the second DCI including a second information associated with a slot offset between the second PDSCH and HARQ-ACK information for the second PDSCH; receiving, from the base station, the first PDSCH based on the first DCI; receiving, from the base station, the second PDSCH based on the second DCI; transmitting, to the base station, the HARQ-ACK information for the first PDSCH and the HARQ-ACK information for the second PDSCH in a physical uplink control channel (PUCCH) in a same slot, in case that a first slot corresponding to the first information and a second slot corresponding to the second information are same; and
transmitting, to the base station, the HARQ-ACK information for the first PDSCH in a PUCCH in the first slot and the HARQ-ACK information for the second PDSCH in a PUCCH in the second slot, in case that the first slot and the second slot are different. The motivation to combine the teachings of Document LG Electronics would provide flexible scheduling.  It would reduce transmission overhead. It would be beneficial in terms of resource utilization. It would be able to determine HARQ-ACK timing and defer HARQ-ACK transmission. (Document LG Electronics, whole document)
 
Regarding Claim 2,	 The combination of Park and Document LG Electronics disclose the method of claim 1, wherein a HARQ-ACK codebook including at least one bit of the HARQ-ACK information for the first PDSCH and at least one bit of the HARQ-ACK information for the second PDSCH is transmitted in the PUCCH in the same slot. (Document LG Electronics, section 2.4, Figs. 1-2, page 3-4, To reduce UCI transmission overhead, it is recommended to support HARQ-ACK codebook which contain HARQ-ACK bits,  Suggestion 4: HARQ-ACK codebook contains HARQ-ACK bits corresponding to multiple subframes.  To improve PUCCH transmission probability, consider to transmit HARQ-ACK related to a subframe via multiple subframes)
  
Regarding Claim 3,	 The combination of Park and Document LG Electronics disclose the method of claim 1, wherein each value of the first information and the second information corresponds to one among a plurality of predetermined slots. (Document LG Electronics, section 2.3, HARQ-ACK timing determination, HARQ-ACK response timing is predefined depending on frame structure type and UL/DL configuration)
 
Regarding Claim 4,	 The combination of Park and Document LG Electronics disclose the method of claim 1, wherein the first DCI further includes downlink assignment index (DAI) information for the first PDSCH, and the HARQ-ACK information for the first PDSCH is generated based on the DAI information for the first PDSCH, and  (Document LG Electronics, section 2.4, page 4: DAI, PDSCH, PDCCH and HARQ-ACK)
wherein the second DCI further includes DAI information for the second PDSCH, and the HARQ-ACK information for the second PDSCH is generated based on the DAI information for the second PDSCH.  (Document LG Electronics, section 2.4, page 4: DAI, PDSCH, PDCCH and HARQ-ACK)
  
Regarding Claim 5,	 Park discloses a method performed by a base station in a wireless communication system, the method comprising: (Park, Fig. 1, paragraph [0029] discloses a wireless communication system, paragraphs [0049]-[0051] disclose eNB 20 / BS 20)
	Park does not explicitly disclose following:
	transmitting, to a terminal, first downlink control information (DCI) scheduling a first physical downlink shared channel (PDSCH) the first DCI including a first information associated with a slot offset between the first PDSCH and hybrid automatic repeat request acknowledgement (HARQ-ACK) information for the first PDSCH;
	transmitting, to the terminal, second DCI scheduling a second PDSCH, the second DCI including a second information associated with a slot offset between the second PDSCH and HARQ-ACK information for the second PDSCH;
	transmitting, to the terminal, the first PDSCH based on the first DCI;
	transmitting, to the terminal, the second PDSCH based on the second DCI;
	receiving, from the terminal, the HARQ-ACK information for the first PDSCH and the HARQ-ACK information for the second PDSCH in a physical uplink control channel (PUCCH) in a same slot, in case that a first slot corresponding to the first information and a second slot corresponding to the second information are same; and
	receiving, from the terminal, the HARQ-ACK information for the first PDSCH in a PUCCH in the first slot and the HARQ-ACK information for the second PDSCH in a PUCCH in the second slot, in case that the first slot and the second slot are different.
	However, Document LG Electronics disclose following:
transmitting, to a terminal, first downlink control information (DCI) scheduling a first physical downlink shared channel (PDSCH) the first DCI including a first information associated with a slot offset between the first PDSCH and hybrid automatic repeat request acknowledgement (HARQ-ACK) information for the first PDSCH; (Document LG Electronics, section 2.3, the simplest way to give scheduling flexibility to eNB is to indicate the accurate HARQ-ACK timing by scheduling DCI, and section 2.4, Fig. 1 PDSCHs) 
transmitting, to the terminal, second DCI scheduling a second PDSCH, the second DCI including a second information associated with a slot offset between the second PDSCH and HARQ-ACK information for the second PDSCH; (Document LG Electronics, section 2.3, the simplest way to give scheduling flexibility to eNB is to indicate the accurate HARQ-ACK timing by scheduling DCI, and section 2.4, Fig. 1 PDSCHs) 
transmitting, to the terminal, the first PDSCH based on the first DCI; (Document LG Electronics, section 2.4, Fig. 1) 
transmitting, to the terminal, the second PDSCH based on the second DCI; (Document LG Electronics, section 2.4, Fig. 1) 
 receiving, from the terminal, the HARQ-ACK information for the first PDSCH and the HARQ-ACK information for the second PDSCH in a physical uplink control channel (PUCCH) in a same slot, in case that a first slot corresponding to the first information and a second slot corresponding to the second information are same; and (Document LG Electronics, section 2.4, Fig. 1, support HARQ-ACK codebook contains HARQ-ACK bits corresponding to multiple subframes)  
receiving, from the terminal, the HARQ-ACK information for the first PDSCH in a PUCCH in the first slot and the HARQ-ACK information for the second PDSCH in a PUCCH in the second slot, in case that the first slot and the second slot are different. (Document LG Electronics, section 2.3, indicate the accurate HARQ-ACK timing by scheduling DCI, it is implicit that HARQ-ACK information is transmitted in different slots when the DCIs indicate different timing) 
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Park before the effective filing date of the claimed invention with that of Document LG Electronics so that transmitting, to a terminal, first downlink control information (DCI) scheduling a first physical downlink shared channel (PDSCH) the first DCI including a first information associated with a slot offset between the first PDSCH and hybrid automatic repeat request acknowledgement (HARQ-ACK) information for the first PDSCH; transmitting, to the terminal, second DCI scheduling a second PDSCH, the second DCI including a second information associated with a slot offset between the second PDSCH and HARQ-ACK information for the second PDSCH; transmitting, to the terminal, the first PDSCH based on the first DCI; transmitting, to the terminal, the second PDSCH based on the second DCI; receiving, from the terminal, the HARQ-ACK information for the first PDSCH and the HARQ-ACK information for the second PDSCH in a physical uplink control channel (PUCCH) in a same slot, in case that a first slot corresponding to the first information and a second slot corresponding to the second information are same; and receiving, from the terminal, the HARQ-ACK information for the first PDSCH in a PUCCH in the first slot and the HARQ-ACK information for the second PDSCH in a PUCCH in the second slot, in case that the first slot and the second slot are different.  The motivation to combine the teachings of Document LG Electronics would provide flexible scheduling.  It would reduce transmission overhead. It would be beneficial in terms of resource utilization. It would be able to determine HARQ-ACK timing and defer HARQ-ACK transmission. (Document LG Electronics, whole document)

 Regarding Claim 6,	 The combination of Park and Document LG Electronics disclose the method of claim 5, wherein a HARQ-ACK codebook including at least one bit of the HARQ-ACK information for the first PDSCH and at least one bit of the HARQ-ACK information for the second PDSCH is received in the PUCCH in the same slot. (Document LG Electronics, section 2.4, Figs. 1-2, page 3-4, To reduce UCI transmission overhead, it is recommended to support HARQ-ACK codebook which contain HARQ-ACK bits,  Suggestion 4: HARQ-ACK codebook contains HARQ-ACK bits corresponding to multiple subframes.  To improve PUCCH transmission probability, consider to transmit HARQ-ACK related to a subframe via multiple subframes)

Regarding Claim 7,	 The combination of Park and Document LG Electronics disclose the method of claim 5, wherein each value of the first information and the second information corresponds to one among a plurality of predetermined slots, (Document LG Electronics, section 2.3, HARQ-ACK timing determination, HARQ-ACK response timing is predefined depending on frame structure type and UL/DL configuration)
wherein the first DCI further includes downlink assignment index (DAI) information for the first PDSCH, and the HARQ-ACK information for the first PDSCH is based on the DAI information for the first PDSCH, and (Document LG Electronics, section 2.4, page 4: DAI, PDSCH, PDCCH and HARQ-ACK)
wherein the second DCI further includes DAI information for the second PDSCH, and the HARQ-ACK information for the second PDSCH is based on the DAI information for the second PDSCH.  (Document LG Electronics, section 2.4, page 4: DAI, PDSCH, PDCCH and HARQ-ACK)
  
Regarding Claim 8,	 Park discloses a terminal in a wireless communication system, the terminal comprising: (Park, Fig. 1, paragraph [0029] wireless communication system. Paragraph [0030] discloses that the wireless communication system includes a user equipment (UE). Fig. 1, paragraphs [0049]-[0050] disclose UE 10, Fig. 15, paragraph [0138]-[0139] UE 1500)
a transceiver configured to transmit and receive a signal; and (Park, Fig. 15, paragraph [0139] a UE 1500 includes a reception unit 1530 and transmission unit 1520 which perform transceiver function to transmit and receive a signal)
a controller configured to: (Park, Fig. 15, paragraphs [0139]-[0141], a UE 1500 includes a control unit 1510 which is a controller and controls the overall operation of the UE)
Park does not explicitly disclose following:
receive, from a base station, first downlink control information (DCI) scheduling a first physical downlink shared channel (PDSCH) the first DCI including a first information associated with a slot offset between the first PDSCH and hybrid automatic repeat request acknowledgement (HARQ-ACK) information for the first PDSCH,
receive, from the base station, second DCI scheduling a second PDSCH, the second DCI including a second information associated with a slot offset between the second PDSCH and HARQ-ACK information for the second PDSCH,
receive, from the base station, the first PDSCH based on the first DCI,
receive, from the base station, the second PDSCH based on the second DCI,
transmit, to the base station, the HARQ-ACK information for the first PDSCH and the HARQ-ACK information for the second PDSCH in a physical uplink control channel (PUCCH) in a same slot, in case that a first slot corresponding to the first information and a second slot corresponding to the second information are same, and
transmit, to the base station, the HARQ-ACK information for the first PDSCH in a PUCCH in the first slot and the HARQ-ACK information for the second PDSCH in a PUCCH in the second slot, in case that the first slot and the second slot are different.
However, Document LG Electronics disclose following:
receive, from a base station, first downlink control information (DCI) scheduling a first physical downlink shared channel (PDSCH) the first DCI including a first information associated with a slot offset between the first PDSCH and hybrid automatic repeat request acknowledgement (HARQ-ACK) information for the first PDSCH, (Document LG Electronics, section 2.3, the simplest way to give scheduling flexibility to eNB is to indicate the accurate HARQ-ACK timing by scheduling DCI, and section 2.4, Fig. 1 PDSCHs) 
receive, from the base station, second DCI scheduling a second PDSCH, the second DCI including a second information associated with a slot offset between the second PDSCH and HARQ-ACK information for the second PDSCH, (Document LG Electronics, section 2.3, the simplest way to give scheduling flexibility to eNB is to indicate the accurate HARQ-ACK timing by scheduling DCI, and section 2.4, Fig. 1 PDSCHs) 
receive, from the base station, the first PDSCH based on the first DCI, (Document LG Electronics, section 2.4, Fig. 1) 
receive, from the base station, the second PDSCH based on the second DCI, (Document LG Electronics, section 2.4, Fig. 1) 
 transmit, to the base station, the HARQ-ACK information for the first PDSCH and the HARQ-ACK information for the second PDSCH in a physical uplink control channel (PUCCH) in a same slot, in case that a first slot corresponding to the first information and a second slot corresponding to the second information are same, and (Document LG Electronics, section 2.4, Fig. 1, support HARQ-ACK codebook contains HARQ-ACK bits corresponding to multiple subframes)  
 transmit, to the base station, the HARQ-ACK information for the first PDSCH in a PUCCH in the first slot and the HARQ-ACK information for the second PDSCH in a PUCCH in the second slot, in case that the first slot and the second slot are different. (Document LG Electronics, section 2.3, indicate the accurate HARQ-ACK timing by scheduling DCI, it is implicit that HARQ-ACK information is transmitted in different slots when the DCIs indicate different timing) 
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Park before the effective filing date of the claimed invention with that of Document LG Electronics so that receive, from a base station, first downlink control information (DCI) scheduling a first physical downlink shared channel (PDSCH) the first DCI including a first information associated with a slot offset between the first PDSCH and hybrid automatic repeat request acknowledgement (HARQ-ACK) information for the first PDSCH, receive, from the base station, second DCI scheduling a second PDSCH, the second DCI including a second information associated with a slot offset between the second PDSCH and HARQ-ACK information for the second PDSCH, receive, from the base station, the first PDSCH based on the first DCI, receive, from the base station, the second PDSCH based on the second DCI,
transmit, to the base station, the HARQ-ACK information for the first PDSCH and the HARQ-ACK information for the second PDSCH in a physical uplink control channel (PUCCH) in a same slot, in case that a first slot corresponding to the first information and a second slot corresponding to the second information are same, and transmit, to the base station, the HARQ-ACK information for the first PDSCH in a PUCCH in the first slot and the HARQ-ACK information for the second PDSCH in a PUCCH in the second slot, in case that the first slot and the second slot are different.  The motivation to combine the teachings of Document LG Electronics would provide flexible scheduling.  It would reduce transmission overhead. It would be beneficial in terms of resource utilization. It would be able to determine HARQ-ACK timing and defer HARQ-ACK transmission. (Document LG Electronics, whole document)
 
Regarding Claim 9,	 The combination of Park and Document LG Electronics disclose the terminal of claim 8 (Park, Fig. 1, paragraph [0030] discloses that the wireless communication system includes a user equipment (UE). Fig. 1, paragraphs [0049]-[0050] disclose UE 10), wherein a HARQ-ACK codebook including at least one bit of the HARQ-ACK information for the first PDSCH and at least one bit of the HARQ-ACK information for the second PDSCH is transmitted in the PUCCH in the same slot. (Document LG Electronics, section 2.4, Figs. 1-2, page 3-4, To reduce UCI transmission overhead, it is recommended to support HARQ-ACK codebook which contain HARQ-ACK bits,  Suggestion 4: HARQ-ACK codebook contains HARQ-ACK bits corresponding to multiple subframes.  To improve PUCCH transmission probability, consider to transmit HARQ-ACK related to a subframe via multiple subframes)

 Regarding Claim 10,	 The combination of Park and Document LG Electronics disclose the terminal of claim 8 (Park, Fig. 1, paragraph [0030] discloses that the wireless communication system includes a user equipment (UE). Fig. 1, paragraphs [0049]-[0050] disclose UE 10), wherein each value of the first information and the second information corresponds to one among a plurality of predetermined slots.  (Document LG Electronics, section 2.3, HARQ-ACK timing determination, HARQ-ACK response timing is predefined depending on frame structure type and UL/DL configuration)
  
Regarding Claim 11,	 The combination of Park and Document LG Electronics disclose the terminal of claim 8 (Park, Fig. 1, paragraph [0030] discloses that the wireless communication system includes a user equipment (UE). Fig. 1, paragraphs [0049]-[0050] disclose UE 10), wherein the first DCI further includes downlink assignment index (DAI) information for the first PDSCH, and the HARQ-ACK information for the first PDSCH is generated based on the DAI information for the first PDSCH, and (Document LG Electronics, section 2.4, page 4: DAI, PDSCH, PDCCH and HARQ-ACK)
wherein the second DCI further includes DAI information for the second PDSCH, and the HARQ-ACK information for the second PDSCH is generated based on the DAI information for the second PDSCH.  (Document LG Electronics, section 2.4, page 4: DAI, PDSCH, PDCCH and HARQ-ACK)
  
Regarding Claim 12,	 Park discloses a base station in a wireless communication system, the base station comprising: (Park, Fig. 1, paragraph [0029] discloses a wireless communication system,  paragraphs [0049]-[0051] disclose eNB 20 / BS 20, Fig. 14, BS 1400)
a transceiver configured to transmit and receive a signal; and (Park, Fig. 14, a BS 1400 includes a transmission unit 1420, and a reception unit 1430 which is a transceiver to transmit and receive a signal)
a controller configured to: (Park, Fig. 14, paragraphs [0131]-[0133] BS 1400 includes a control unit 1410 which is a controller and controls the overall operation of BS)
Park does not explicitly disclose following:
transmit, to a terminal, first downlink control information (DCI) scheduling a first physical downlink shared channel (PDSCH) the first DCI including a first information associated with a slot offset between the first PDSCH and hybrid automatic repeat request acknowledgement (HARQ-ACK) information for the first PDSCH,
transmit, to the terminal, second DCI scheduling a second PDSCH, the second DCI including a second information associated with a slot offset between the second PDSCH and HARQ-ACK information for the second PDSCH,
transmit, to the terminal, the first PDSCH based on the first DCI,
transmit, to the terminal, the second PDSCH based on the second DCI,
receive, from the terminal, the HARQ-ACK information for the first PDSCH and the HARQ-ACK information for the second PDSCH in a physical uplink control channel (PUCCH) in a same slot, in case that a first slot corresponding to the first information and a second slot corresponding to the second information are same, and
receive, from the terminal, the HARQ-ACK information for the first PDSCH in a PUCCH in the first slot and the HARQ-ACK information for the second PDSCH in a PUCCH in the second slot, in case that the first slot and the second slot are different.
However, Document LG Electronics disclose following:
transmit, to a terminal, first downlink control information (DCI) scheduling a first physical downlink shared channel (PDSCH) the first DCI including a first information associated with a slot offset between the first PDSCH and hybrid automatic repeat request acknowledgement (HARQ-ACK) information for the first PDSCH, (Document LG Electronics, section 2.3, the simplest way to give scheduling flexibility to eNB is to indicate the accurate HARQ-ACK timing by scheduling DCI, and section 2.4, Fig. 1 PDSCHs) 
transmit, to the terminal, second DCI scheduling a second PDSCH, the second DCI including a second information associated with a slot offset between the second PDSCH and HARQ-ACK information for the second PDSCH, (Document LG Electronics, section 2.3, the simplest way to give scheduling flexibility to eNB is to indicate the accurate HARQ-ACK timing by scheduling DCI, and section 2.4, Fig. 1 PDSCHs) 
transmit, to the terminal, the first PDSCH based on the first DCI, (Document LG Electronics, section 2.4, Fig. 1) 
transmit, to the terminal, the second PDSCH based on the second DCI, (Document LG Electronics, section 2.4, Fig. 1) 
receive, from the terminal, the HARQ-ACK information for the first PDSCH and the HARQ-ACK information for the second PDSCH in a physical uplink control channel (PUCCH) in a same slot, in case that a first slot corresponding to the first information and a second slot corresponding to the second information are same, and (Document LG Electronics, section 2.4, Fig. 1, support HARQ-ACK codebook contains HARQ-ACK bits corresponding to multiple subframes)  
receive, from the terminal, the HARQ-ACK information for the first PDSCH in a PUCCH in the first slot and the HARQ-ACK information for the second PDSCH in a PUCCH in the second slot, in case that the first slot and the second slot are different. (Document LG Electronics, section 2.3, indicate the accurate HARQ-ACK timing by scheduling DCI, it is implicit that HARQ-ACK information is transmitted in different slots when the DCIs indicate different timing)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Park before the effective filing date of the claimed invention with that of Document LG Electronics so that transmit, to a terminal, first downlink control information (DCI) scheduling a first physical downlink shared channel (PDSCH) the first DCI including a first information associated with a slot offset between the first PDSCH and hybrid automatic repeat request acknowledgement (HARQ-ACK) information for the first PDSCH, transmit, to the terminal, second DCI scheduling a second PDSCH, the second DCI including a second information associated with a slot offset between the second PDSCH and HARQ-ACK information for the second PDSCH, transmit, to the terminal, the first PDSCH based on the first DCI,
transmit, to the terminal, the second PDSCH based on the second DCI, receive, from the terminal, the HARQ-ACK information for the first PDSCH and the HARQ-ACK information for the second PDSCH in a physical uplink control channel (PUCCH) in a same slot, in case that a first slot corresponding to the first information and a second slot corresponding to the second information are same, and receive, from the terminal, the HARQ-ACK information for the first PDSCH in a PUCCH in the first slot and the HARQ-ACK information for the second PDSCH in a PUCCH in the second slot, in case that the first slot and the second slot are different.  The motivation to combine the teachings of Document LG Electronics would provide flexible scheduling.  It would reduce transmission overhead. It would be beneficial in terms of resource utilization. It would be able to determine HARQ-ACK timing and defer HARQ-ACK transmission. (Document LG Electronics, whole document)
 
Regarding Claim 13,	 The combination of Park and Document LG Electronics disclose the base station of claim 12 (Park, Fig. 1, paragraphs [0049]-[0051] disclose eNB 20 / BS 20), wherein a HARQ-ACK codebook including at least one bit of the HARQ-ACK information for the first PDSCH and at least one bit of the HARQ- ACK information for the second PDSCH is received in the PUCCH in the same slot.  (Document LG Electronics, section 2.4, Figs. 1-2, page 3-4, To reduce UCI transmission overhead, it is recommended to support HARQ-ACK codebook which contain HARQ-ACK bits,  Suggestion 4: HARQ-ACK codebook contains HARQ-ACK bits corresponding to multiple subframes.  To improve PUCCH transmission probability, consider to transmit HARQ-ACK related to a subframe via multiple subframes)
  
Regarding Claim 14,	 The combination of Park and Document LG Electronics disclose the base station of claim 12 (Park, Fig. 1, paragraphs [0049]-[0051] disclose eNB 20 / BS 20), wherein each value of the first information and the second information corresponds to one among a plurality of predetermined slots. (Document LG Electronics, section 2.3, HARQ-ACK timing determination, HARQ-ACK response timing is predefined depending on frame structure type and UL/DL configuration)
  
Regarding Claim 15,	 The combination of Park and Document LG Electronics disclose the base station of claim 12 (Park, Fig. 1, paragraphs [0049]-[0051] disclose eNB 20 / BS 20), wherein the first DCI further includes downlink assignment index (DAI) information for the first PDSCH, and the HARQ-ACK information for the first PDSCH is based on the DAI information for the first PDSCH, and (Document LG Electronics, section 2.4, page 4: DAI, PDSCH, PDCCH and HARQ-ACK)
wherein the second DCI further includes DAI information for the second PDSCH, and the HARQ-ACK information for the second PDSCH is based on the DAI information for the second PDSCH.  (Document LG Electronics, section 2.4, page 4: DAI, PDSCH, PDCCH and HARQ-ACK)


Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086. The examiner can normally be reached 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.D./Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463